DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite that the second die and the device interface are situated on the same plane.  However, figure 4 of the instant application seems to show that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20, the limitation that the second die and the device interface situated on a same plane is indefinite as to whether “on a same plane” means the second die and device interface have to be aligned in the same plane or whether the plane of the second die can simply be in close proximity with the plane of the device interface.  For purpose of examination the former interpretation will be used.  Claims 2-4, 6, 8-10, and 21-22 do not make definite the deficiency in claims 1 and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 8-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2003/0042587) in view of Li et al. (US 2017/0064837) (“Li”).
With regard to claim 1, figure 8 of Lee discloses an electronic package system (“IC package”, par [0073]) with one or more components (top semiconductor chip 102, fig. 8) (“voltage regulator’, par [0055]) located between a first substrate (bottom substrate 201 and interposer 201, fig. 8) and a second substrate (top substrate 201, fig. 8) of the electronic package (“IC package”, par [0073]), the electronic package (“IC package”, par [0073]) comprising: the first substrate (bottom substrate 201 and bottom interposer 601, fig. 8) including a device interface (through-holes in bottom interposer 601, fig. 8, par [0070]) for communication with an electronic device (“circuits outside of the package”, par [0081]), a top surface (top surface of bottom 201, fig. 8) and an opposing bottom surface (bottom surface of bottom interposer 301 and exposed portion of bottom substrate 201, fig. 8); a circuit board (“circuits outside of the package by using BGA technology”, par [0081]) electrically coupled to the first substrate (bottom interposer 601 and substrate 201, fig. 8) through the device interface (“through-holes are made on interposer 601”, par [0070]): an interposer (top interposer 601, fig. 8) electrically coupled (top connection terminal 301, fig. 8) to the top surface of the first substrate (top of bottom substrate 201, fig. 8) , the interposer (top interposer 601, fig. 8) including an aperture (aperture in top interposer 601, fig. 8) in the interposer (top 601, fig. 8): the second substrate (top 201, fig. 8) offset from the first substrate (bottom 201 and 601, fig. 8) at a distance and electrically coupled to the first substrate (bottom 201 and 601, fig. 8) through the interposer (top 601, fig. 8), the second substrate (top 201, 
Lee does not disclose the passive components; the interposer including an epoxy resin or polymer. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the voltage regulator of Lee with passive components as taught in Li in order to provide an electronic voltage regulator in the IC module.  See par [0036] of Li.  It would also have been obvious to one of ordinary skill in the art to form the interposer of Lee with the epoxy fill as taught in Li in order to provide mechanical and structural support for the interposer.  See par [0040] of Li. 
With regard to claim 2, figure 8 of Lee discloses a plurality of first electrical contacts 301 coupled to the device interface (“through-holes are made on interposer 601”, par [0070]) for communicating between the first substrate (bottom 201 and 301, fig. 8) and the electronic device (“circuits outside of the package”, par [0081]), wherein one or more contacts of the plurality of electrical contacts 301 are located subjacent to the component 102.
Lee does not disclose the passive components.
However, figures 2-3 of Li discloses the passive components (“first passive component 220”, par [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the voltage regulator of Lee with passive components as taught in Li in order to provide an electronic voltage regulator in the IC module.  See par [0036] of Li. 
With regard to claim 3, figure 8 of Lee discloses a plurality of second electrical contacts (bottom 301, fig. 8) coupled to the device interface (“through-holes are made 
With regard to claim 6, figure 8 of Lee discloses that the passive component (top semiconductor chip 102 and top internal connection terminal 402, fig. 8) is directly attached to the second substrate (top 201, fig. 8).
With regard to claim 8, figure 8 of Lee discloses a third die (bottom semiconductor chip 102, fig. 8) electrically and mechanically coupled to the first substrate (bottom 201 & 301, fig. 8).
With regard to claim 9, figure 8 of Lee discloses that the third die (bottom semiconductor chip 102, fig. 8) is located between the first substrate (bottom 201 & 301, fig. 8) and the second substrate (top 201, fig. 8).
With regard to claim 10, figure 8 of Lee discloses an integrated voltage regulator (“voltage regulator’, par [0055]), wherein the passive component 102 is part of the integrated voltage regulator (“voltage regulator’, par [0055]).
Lee does not disclose the passive components.
However, figures 2-3 of Li discloses the passive components (“first passive component 220”, par [0036]). 

With regard to claim 20, figure 8 of Lee discloses an electronic package system with an integrated voltage regulator (top semiconductor chip 102, fig. 8) (“voltage regulator’, par [0055]) located between a first substrate (bottom substrate 201 and interposer 601, fig. 8) and a second substrate (top substrate 201, fig. 8), the electronic package comprising: the first substrate (bottom substrate 201 and interposer 601, fig. 8) including a device interface (“through-holes” in lower interposer 301, fig. 8, par [0070]) for communication with an electronic device (“circuits outside of the package”, par [0081]), a top surface (top surface of bottom 201, fig. 8) and an opposing bottom surface (bottom surface of exposed portion of bottom 201 and bottom of bottom interposer 601, fig. 8); a circuit board (“circuits outside of the package by using BGA technology”, par [0081]) electrically coupled to the first substrate (bottom interposer 601 and substrate 201, fig. 8) through the device interface (“through-holes are made on interposer 601”, par [0070]): an interposer (top interposer 601, fig. 8) electrically coupled (top connection terminal 301, fig. 8) to the first substrate (bottom 201 and bottom interposer, fig. 8), wherein the interposer (top interposer 601, fig. 8) includes an aperture (aperture in top interposer 601, fig. 8) therethrough, the interposer (top 601, fig. 8) including an aperture (aperture in top interposer 601, fig. 8): the second substrate (top 201, fig. 8) offset from the first substrate (bottom 201 and bottom 601, fig. 8) at a distance and electrically coupled to the first substrate (bottom 201 and bottom 601, fig. 8) through the interposer (top 601, fig. 8), the second substrate (top 201, fig. 8) 
Lee does not disclose the passive components; the interposer including an epoxy resin or polymer. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the voltage regulator of Lee with passive components as taught in Li in order to provide an electronic voltage regulator in the IC module.  See par [0036] of Li.  It would also have been obvious to one of ordinary skill in the art to form the interposer of Lee with the epoxy fill as taught in Li in order to provide mechanical and structural support for the interposer.  See par [0040] of Li. 
With regard to claim 21, figure 8 of Lee discloses a plurality of electrical contacts 301 coupled to the device interface (“through-holes are made on interposer 601”, par [0070]) for communicating between the first substrate (bottom 201 and 301, fig. 8) and the electronic device (“circuits outside of the package”, par [0081]), wherein one or more contacts of the plurality of electrical contacts 301 are located subjacent to the component 102.
Lee does not disclose the passive components.
However, figures 2-3 of Li discloses the passive components (“first passive component 220”, par [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the voltage regulator of Lee with passive components as taught in Li in order to provide an electronic voltage regulator in the IC module.  See par [0036] of Li. 
With regard to claim 22, figure 8 of Lee discloses that the plurality of electrical contacts (bottom 301, fig. 8) are located from a first side (left side of bottom 201, fig. 8) .

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 20 have been considered and are addressed in the new rejection stated above. 
Regarding claims 1 and 20, applicant argues on pages 5-6 of the arguments that Lee does not disclose the first substrate including a device interface for communication with an electronic device, a top surface and an opposing bottom surface; a second die attached to the bottom surface of the first substrate, the second die and the device interface situated on a same plane.  However, figure 8 of Lee discloses that the first substrate (bottom substrate 201 and bottom interposer 601, fig. 8) including a device interface (through-holes in bottom interposer 601, fig. 8, par [0070]) for communication with an electronic device (“circuits outside of the package”, par [0081]), a top surface (top surface of bottom 201, fig. 8) and an opposing bottom surface (bottom surface of bottom interposer 301 and exposed portion of bottom substrate 201, fig. 8); a second die (bottom 101, fig. 8) attached to the bottom surface of the first substrate (bottom surface of 201, fig. 8), the second die (bottom 101, fig. 8) and the device interface (through holes in lower interposer 601 in fig. 8, par [0070]) situated on a same plane (bottom semiconductor chip 101 is on the same plane as the through holes in lower interposer 601 in fig. 8, par [0070]).  Thus, claims 1 and 20 remain rejected. 

Conclusion

Figure 1 of Cheah et al. (US 2011/0140268) discloses load-upset capacitor 142 disposed under coreless substrate 132. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        4/29/2021